MesisAty 2] Fi

, Violation Notice ‘Rew 02019)

Leo Lape | Sao) hierar | omen

9671959 Nomt! — | Aly e9e
YOU ARE CHARGED WITH THE FOLLOWING WOLATION

Cenie gcd Tome of Cfenne Ofer Chaged OCR © LEC ME State Coda

Bey Seifrt UC, 2 OBZ.

Place of Cflarne

ext STREET, HANF TEAL (i Sree

Cees Peace F pty af hor Shee HATA T

/N ADEQUATE Meeks.

 

 

 

 

 

 

 

 

DEFENDANT INFORMAT HO

Loe bea

CHES RE rAd o>

 

      

 

 

 

 

 

Try Fey aorta

xe [73 DA “pecy/ fot \Sil ek.
2 JPL ARASEE 1S Gene D APPEARANCE [5 OPTIMAL
A LO) "Boe Ais checked, you must |B Ta Bos Bs checked, pou mad pay im
en appam in cour. Sea total collateral dos of in hou of paymeni
5 Wight Snr in court Seep ineirechions
> £ 7 Forfetune Amour
= +4930 Processing Fee
= PAY THIS AMOUNT AT
= Wew.cvb.uscours.gov =| ja Total Colladere! Choe
oo 7
Ra * YOUR COURT GATE
= Une court ian aie ahora poe en ae meer of pte a ppeeraee canis Gy rend
a Court Adcirmmyy OF J ewe ec 1 =
fa oer at Tee Le TAL Te |
Bo AM | oR

Wy ugrgtony sepia ue Sarre Terme Bo notre Ora, wecepiene mentary fg at en ren of pall
pftcrecias bo: pecs’ Poet Chae Peer) il: fee eee eed pee eed em eee of eee per ee cb
ea ee

o Oden Gating ee -

"96/1959"

Gegeeal - Ci Copy

United [eo 7 Dist@etf2eeep0-00209-LRL Document1 Filed 06/08/2d4TRage trorkbReage Del

(Por issuance of an ares! warrant of summons |

a.
I state that on ARR yf ? 20 ‘while gonmrcising oy duties aaa
District of LA

law anforcerienl officer im ihe

 

 

 

 

 

SS

 

 

 

 

 

 

 

 

 

=F

 

a The foregoing staloment is based upon

2 s my personal observation Ser my parecnal investigation
A information suaplied bo me from cy fellow officer's observation

‘4 other [explain aban)

= I Geers under penalty of perjury thal the information ehich | hares sar forth sion anc om the
ep Gace of thie wclegen cote te Ine and Goreeet! in the Gere! of my enceeieige

S Atti
Ra Execuied on

= Casa i 1 8 Signature

AS

ook

= Probable Caves had Deen Stabe for the isugrne of & warren

i

i Execuied on

 

Onta tmimiddtrsyy) US, Magistrate Judge

HATMAT © Aaceroe rari repay in epee PA 6 or rene (aap racks
SDL © Cawrwreepege reeqerg leary MPM = Caperrerriee Deal vege evita) feel
